2020 UT App 74



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                           Appellee,
                              v.
                      JASON THOMAS LAW,
                          Appellant.

                             Opinion
                        No. 20180898-CA
                        Filed May 7, 2020

           Third District Court, Salt Lake Department
              The Honorable Randall N. Skanchy
                          No. 151900261

        Debra M. Nelson and Michael R. Sikora, Attorneys
                         for Appellant
           Sean D. Reyes and Jeffrey S. Gray, Attorneys
                          for Appellee

   JUDGE JILL M. POHLMAN authored this Opinion, in which
JUDGES GREGORY K. ORME and DAVID N. MORTENSEN concurred.

POHLMAN, Judge:

¶1     Jason Thomas Law was convicted of disarming a peace
officer based on conduct during a scuffle with a police officer
and hospital staff. Law argues on appeal that the evidence was
insufficient to support his conviction because the State failed to
present sufficient evidence of the required mens rea—that he
intentionally tried to take the firearm from the officer. We
disagree and affirm.
                           State v. Law


                        BACKGROUND

¶2     In July 2014, Law was admitted to the emergency room of
Intermountain Medical Center (the Hospital) due to concerns
about him being suicidal. Following a mental health
examination, Law was determined to be a risk to himself, and his
rights to make his own medical decisions or refuse treatment
were suspended. The Hospital’s medical personnel decided that
Law would be transferred to LDS Hospital for inpatient care.

¶3     When he was told about the impending transfer, Law
responded, “I’ll kill myself before going to that hospital.”
Unbeknownst to the Hospital staff, Law believed that LDS
Hospital was responsible for the death of his grandmother. The
Hospital staff explained to him that he did not have a choice in
the matter and that if he “continued to make threats against staff
or himself, . . . he would have to be physically or chemically
restrained.”

¶4     At this time, several persons were with Law in the
hospital room: an off-duty police officer (Officer), two hospital
security guards, a critical care emergency room technician
(Technician), a nurse, and Law’s father. Officer was in his full
police uniform, which included a patrol firearm holstered on his
right hip. Shortly after reaching Law’s hospital room, Officer
began audio recording the events on his phone.

¶5      Law did not stop making threats regarding the transfer,
and the staff accordingly prepared to give him a sedative
injection. At this time, Officer was on one side of the hospital
bed, while one of the security guards (Guard) was on the other.
As Guard attempted to hold Law’s right arm in anticipation of
the injection, Law pulled away, “flailing his arms,” and fell off
the bed onto the hospital floor next to Officer. As Officer
“hunched over” Law, “trying to gain control over his arms,”
Law reached out and “grabbed a hold of” Officer’s holstered



20180898-CA                     2               2020 UT App 74
                            State v. Law


firearm and “began pulling on it, pulling up on it forcibly.”
Officer told Law that he made a “mistake,” and he delivered a
blow to Law’s “upper rib cage to get him to release his grip,
which was successful.” Law responded, stating that he was “not
trying to hurt [Officer]” but that he was “trying to kill” himself.

¶6     Following a continued struggle, Law eventually received
the sedative injection. The State subsequently charged Law with,
among other things, disarming a peace officer 1 and disorderly
conduct.

¶7      At trial, Officer, Guard, and Technician testified for the
State. While their testimonies differed on some of the
surrounding details, each testified that Law tried to take
Officer’s firearm during the altercation. Additionally, Officer’s
audio recording of the incident was played for the jury. The
recording picked up the following exchange, which Officer
testified occurred when Law tried to take his weapon:

      Officer: Now you seriously made a mistake! You
      understand that? When you go to the hospital, you
      want to go to prison? Huh?

      Law: I’m trying to take my life, not yours!

      Officer: Too late for that.

¶8    Defense counsel moved for a directed verdict on the
disarming a peace officer charge. As relevant here, defense
counsel argued that the State had not made its prima facie case


1. Disarming a peace officer, as provided in the Utah Code,
includes an attempted taking or removal of an officer’s firearm
as a variant of the offense. Utah Code Ann. § 76-5-102.8(2), (3)(a)
(LexisNexis 2017).




20180898-CA                         3            2020 UT App 74
                           State v. Law


on that charge because it had not presented evidence on “the
intentional mental state required for that crime.” Specifically,
counsel argued that the State had not demonstrated that Law
“had created in his own mind the conscious objective of taking
the officer’s gun.” In response, the State argued that the jury
could infer Law’s intent based on Law’s words immediately
after he tried to take the gun—that he had been trying to take his
own life, not Officer’s. The trial court agreed with the State and
denied Law’s motion, reasoning that the evidence could support
an inference as to the required intent.

¶9    The jury convicted Law of both disarming a peace officer
and disorderly conduct. 2 Law appeals.


            ISSUE AND STANDARDS OF REVIEW

¶10 Law argues on appeal that the trial court erred in denying
his motion for a directed verdict because the evidence was
insufficient to support his conviction for disarming a peace
officer. We ordinarily “review a trial court’s ruling on a motion
for directed verdict for correctness.” State v. Gonzalez, 2015 UT
10, ¶ 21, 345 P.3d 1168. However, upon request, in the event
certain issues raised in the sufficiency challenge were not
preserved, we review them for plain error. See State v. Doyle,
2018 UT App 239, ¶ 20, 437 P.3d 1266.


                           ANALYSIS

¶11 Law argues on appeal that the trial court erred in denying
his motion for a directed verdict because the State “failed to


2. Law does not challenge his disorderly conduct conviction on
appeal.




20180898-CA                    4                2020 UT App 74
                            State v. Law


prove that [he] formed the required mens rea”—that he
intentionally tried to disarm the peace officer. On this basis, he
asserts that the evidence with respect to his intent was “too
inconclusive and speculative” to support the jury’s verdict.

¶12 The operative question on a sufficiency of the evidence
challenge is “simply whether the jury’s verdict is reasonable in
light of all of the evidence taken cumulatively.” State v. Ashcraft,
2015 UT 5, ¶ 24, 349 P.3d 664; see also Mackin v. State, 2016 UT 47,
¶ 29, 387 P.3d 986 (stating that the question on review of a
sufficiency challenge is “whether the evidence was so lacking
that no reasonable jury could find the defendant guilty beyond a
reasonable doubt” (cleaned up)). We will therefore affirm the
trial court’s denial of Law’s motion for a directed verdict and
affirm Law’s conviction if “some evidence exists” from which a
reasonable jury could find beyond a reasonable doubt that he
intentionally disarmed Officer during the altercation at the
Hospital. See State v. Gonzalez, 2015 UT 10, ¶ 27, 345 P.3d 1168
(cleaned up). Indeed, if that standard is satisfied, we will affirm
the jury’s finding with respect to Law’s intent “even if the
evidence presented at the district court lends itself to multiple
reasonable interpretations,” see Mackin, 2016 UT 47, ¶ 29, or even
if “we can identify an ‘equally’ plausible alternative inference”
from the evidence, see Ashcraft, 2015 UT 5, ¶ 25; see also id. ¶ 27
(“The question presented is not whether some other (innocent)
inference might have been reasonable. It is simply whether the
inference adopted by the jury was sustainable.”).

     I. There Is Sufficient Evidence Supporting the Verdict.

¶13 To prove that Law disarmed a peace officer, the State was
required to prove, as relevant here, that Law “intentionally” took
or removed, or attempted “to take or remove[,] a firearm . . .
from the person or immediate presence of a person the actor
knows is a peace officer.” Utah Code Ann. § 76-5-102.8(2), (3)(a)
(LexisNexis 2017).



20180898-CA                     5                 2020 UT App 74
                            State v. Law


¶14 As defined by the Utah Code, a person acts intentionally
“when it is his conscious objective or desire to engage in the
conduct or cause the result.” Id. § 76-2-103(1). Our courts have
repeatedly explained that a defendant’s intent is “rarely
susceptible to direct proof,” with the result that the jury may
“rely on reasonable inferences from the circumstances
surrounding the crime” to find the requisite intent. See, e.g., State
v. Chacon, 962 P.2d 48, 51 (Utah 1998) (cleaned up); State v.
Carrell, 2018 UT App 21, ¶ 57, 414 P.3d 1030 (explaining that a
defendant’s intent “can be inferred from conduct and attendant
circumstances in the light of human behavior and experience”
(cleaned up)); State v. O’Bannon, 2012 UT App 71, ¶ 43, 274 P.3d
992 (“A jury can infer intent or knowledge from the defendant’s
acts, conduct, and remarks as well as from the circumstances
surrounding the alleged crime.”). A reasonable inference is one
that is “drawn from the evidence and is based on logic and
reasonable human experience.” State v. Harris, 2015 UT App 282,
¶ 9, 363 P.3d 555 (cleaned up); see also State v. Ashcraft, 2015 UT 5,
¶ 18, 349 P.3d 664 (stating that an inference is reasonable “unless
it falls to a level of inconsistency or incredibility that no
reasonable jury could accept” (cleaned up)).

¶15 We conclude that there was sufficient evidence from
which a reasonable jury could have concluded beyond a
reasonable doubt that Law intentionally attempted to take
Officer’s firearm. To begin with, the jury heard evidence that
Law was admitted to the Hospital due to general suicide
concerns and that, upon being told that he would be transferred
to LDS Hospital, Law clearly communicated that he would “kill
[himself] before going to that hospital.”

¶16 Next, the jury heard from Officer, Guard, and Technician,
who each testified that Law tried to take Officer’s firearm from
his holster once Law was off the hospital bed. Officer testified
that as he was trying restrain Law after Law had fallen off the
bed, Law “grabbed” his firearm and “forcibly” “began pulling


20180898-CA                      6                 2020 UT App 74
                            State v. Law


on it,” while Technician testified that Law “placed his hands on
[Officer] and attempted to remove his gun.” And while Guard
did not directly observe Law take hold of Officer’s firearm after
Law was on the floor, he did see one of Law’s hands “going
towards the right hip of the officer,” which is the hip on which
the firearm was holstered. Guard further testified that the
incident with Law stood out in his mind as unusual because it
involved “someone going for the officer’s gun.”

¶17 The State also played for the jury Officer’s audio
recording of the incident. In that recording, Officer can clearly be
heard telling Law that he had “seriously made a mistake,”
asking him whether he “want[ed] to go to prison,” to which Law
responded, “I’m trying to take my life, not yours.” In his
testimony, Officer confirmed that this exchange took place at
“essentially . . . the moment where [Law] attempted to take” his
firearm. Additionally, Technician and Law’s father corroborated
the substance and timing of this exchange. Technician testified
that after Law tried to get Officer’s gun, Officer told him that he
had made “a very big mistake,” to which Law responded that he
was “trying to take [his] life, not [Officer’s].” Likewise, Law’s
father testified that, after Law had “fallen off the bed” and
Officer had “tackled him,” Officer asked Law whether he
“wanted to go to jail tonight,” and that Law responded that he
was “not trying to hurt [Officer]” but that he was “trying to kill
[him]self.”

¶18 Considered in its totality, we conclude that this is
sufficient evidence from which the jury could have reasonably
inferred beyond a reasonable doubt that Law intentionally tried
to take Officer’s firearm. See Ashcraft, 2015 UT 5, ¶¶ 22, 27
(evaluating the sufficiency of the evidence “cumulatively,” and
“in light of the totality of the evidence”); O’Bannon, 2012 UT App
71, ¶ 43 (explaining that state of mind may be inferred from “the
defendant’s acts, conduct, and remarks as well as from the
circumstances surrounding the alleged crime”).


20180898-CA                     7                 2020 UT App 74
                            State v. Law


¶19 To start, the above evidence reasonably supports a jury
determination that Law’s physical conduct manifested an
attempt to take Officer’s firearm; Officer, Guard, and Technician
each testified to that effect. Further, the testimony along with the
audio recording supports a reasonable inference that Law acted
with a conscious objective to take the firearm. See Ashcraft, 2015
UT 5, ¶ 18 (defining a reasonable inference). In addition to the
testimony with respect to Law’s physical conduct, multiple
witnesses testified that, right after Law attempted to take
Officer’s firearm, Officer told him that he had made a “big
mistake” and that Law responded to Officer that he was “trying
to take [his] life,” not Officer’s. Given the timing and
surrounding circumstances, a jury could have reasonably
understood this statement as a declaration of Law’s intention in
attempting to take Officer’s firearm. And from the substance of
Law’s response to Officer as well as his prior statements that he
would kill himself before being transferred, the jury could have
reasonably inferred that Law’s physical attempt to take the
firearm arose from a conscious objective to do so for the purpose
of killing himself. See generally Utah Code Ann. § 76-2-103(1)
(defining “intentionally”).

              II. Law’s Challenges Are Unavailing.

¶20 Law disagrees with the above assessment, claiming that
the evidence is “speculative and did not demonstrate [his]
culpability any more than it showed his innocence.” He first
asserts that the evidence supports an “equally reasonable”
inference that he was merely fighting with Officer, Guard,
Technician, and others to avoid being transferred to LDS
Hospital but that he did not try to take Officer’s gun. He also
contends that the testimonies of Officer, Technician, and Guard
did not support a reasonable inference that he intentionally tried
to take Officer’s gun. We conclude that both challenges are
unavailing.




20180898-CA                     8                 2020 UT App 74
                            State v. Law


A.     Law’s “Equally Reasonable” Challenge

¶21 Law claims that the evidence presented with respect to
his intent was insufficient to convict because “equally
reasonable” explanations negating that he acted intentionally
could have been drawn from the evidence. For example, he
claims that it was “equally reasonable” to infer that he
accidentally “brushed up against or jostled” Officer’s firearm
during the scuffle. He also points to the audio recording, noting
that it contained no reference to an effort to take the firearm, and
suggesting this absence supports a reasonable inference that he
did not try to take Officer’s firearm.

¶22 In advancing this argument, Law relies heavily on State v.
Cristobal, 2010 UT App 228, 238 P.3d 1096, for the proposition
that “[w]hen the evidence supports more than one possible
conclusion, none more likely than the other, the choice of one
possibility over another can be no more than speculation.” Id.
¶ 16. However, as we recently noted in State v. Wall, 2020 UT
App 36, that proposition is inconsistent with our supreme
court’s clarification in Ashcraft that the identification of “an
equally plausible alternative inference is not nearly enough to set
a verdict aside.” Id. ¶ 54 (cleaned up) (quoting State v. Ashcraft,
2015 UT 5, ¶ 25, 349 P.3d 664). We are bound to follow, and do
follow, Ashcraft over Cristobal. See Ortega v. Ridgewood Estates
LLC, 2016 UT App 131, ¶ 30, 379 P.3d 18 (explaining that the
Court of Appeals is “bound by vertical stare decisis to follow
strictly the decisions rendered by the Utah Supreme Court”
(cleaned up)). Indeed, as this court’s opinion in Wall made clear,
we no longer view Cristobal’s statement regarding equally
plausible inferences as valid.

¶23 Therefore, Law’s conviction is not reversible on that basis.
As explained in Ashcraft, on review of a sufficiency challenge,
the “question presented is not whether some other (innocent)
inference might have been reasonable. It is simply whether the



20180898-CA                     9                 2020 UT App 74
                           State v. Law


inference adopted by the jury was sustainable.” 2015 UT 5, ¶ 27;
see also Mackin v. State, 2016 UT 47, ¶ 29, 387 P.3d 986
(explaining, with respect to a sufficiency challenge, that “we will
affirm a jury’s finding of fact even if the evidence presented at
the district court lends itself to multiple reasonable
interpretations”). Even assuming that Law’s alternative
explanations are reasonable, “the jury was by no means
compelled to accept the existence of reasonable doubt” he posits
on appeal. Ashcraft, 2015 UT 5, ¶¶ 25, 29; see also Mackin, 2016 UT
47, ¶ 29 (explaining that the relevant question is only “whether
the evidence was so lacking that no reasonable jury could find
the defendant guilty beyond a reasonable doubt” (cleaned up)).
Rather, so long as there is some evidence to sustain the jury’s
determination—which we have already concluded there is in
this case—we must affirm, even in the face of potentially
plausible alternative inferences that might have been drawn
from the evidence. See Ashcraft, 2015 UT 5, ¶ 30 (stating that on
review “[w]e cannot disturb the jury’s conclusion just because it
could have reasonably come to a different one”).

B.    Law’s Challenges to the Witnesses’ Testimonies

¶24 Law also challenges any reliance by the jury on Officer’s,
Guard’s, and Technician’s testimonies, arguing that they cannot
reasonably support an inference that he intentionally attempted
to take Officer’s firearm.

1.    Officer’s and Guard’s Testimonies

¶25 First, Law contends that Officer’s and Guard’s testimonies
cannot be relied on to support a finding of intent because they
contradict both each other and the audio recording. As to Guard,
Law notes that Guard testified that Law “used his left hand” to
reach for Officer’s firearm, while Officer testified that Law had
used his right hand; that Guard “admitted he never saw Law
actually touch [Officer’s] firearm”; and that Guard’s recounting



20180898-CA                    10                2020 UT App 74
                            State v. Law


of what Officer said about Law’s attempt to grab Officer’s
firearm does not align with the audio recording. As to Officer,
Law claims that Officer testified that he told Law he made a
mistake in trying to take his weapon, but that in the audio
recording Officer did not specifically refer to his weapon.

¶26 However, as our supreme court has explained, on review
it is not “our function to determine guilt or innocence or the
credibility of conflicting evidence and the reasonable inferences
to be drawn therefrom,” and accordingly, the existence of
“contradictory testimony alone is not sufficient to disturb a jury
verdict.” Mackin, 2016 UT 47, ¶ 29 (cleaned up). Thus, the fact
that Officer’s, Technician’s, and Guard’s recollections of the
event might not have been perfectly consistent with one another
or with the audio recording is not, without more, a sufficient
basis on which to reverse the verdict. “After all, the jury, not the
appellate court, is the exclusive judge of both the credibility of
witnesses and the weight to be given particular evidence.” State
v. Granados, 2019 UT App 158, ¶ 28, 451 P.3d 289 (cleaned up).
Simply put, that the jury weighed the evidence differently than
Law believes it should have is not enough to persuade us that
the evidence of his intent was insufficient. See State v. Howell, 649
P.2d 91, 97 (Utah 1982) (explaining that a jury is not “obligated
to believe the evidence most favorable to [the] defendant” and
that the “existence of contradictory evidence or of conflicting
inferences does not warrant disturbing the jury’s verdict” on
appeal).

2.     Technician’s Testimony

¶27 Second, Law asserts that Technician’s testimony cannot be
used to support an inference of intent because it is “inherently
improbable” under State v. Robbins, 2009 UT 23, 210 P.3d 288.
Our supreme court explained in Robbins that a conviction must
be based on “substantial reliable evidence” and that, although a
court “must ordinarily accept the jury’s determination of witness



20180898-CA                     11                 2020 UT App 74
                            State v. Law


credibility, when the witness’s testimony is inherently
improbable, the court may choose to disregard it.” Id. ¶¶ 14–16
(cleaned up); see also State v. Prater, 2017 UT 13, ¶ 38, 392 P.3d
398 (explaining that the court in Robbins reached its inherent
improbability determination by relying on “inconsistencies in
the [witness’s] testimony plus the patently false statements the
[witness] made plus the lack of any corroboration”).
“[T]estimony is inherently improbable and may likewise be
disregarded if it is (1) physically impossible or (2) apparently
false.” Robbins, 2009 UT 23, ¶ 16; see also Prater, 2017 UT 13,
¶¶ 32–33, 42–43 (explaining that testimony is inherently
improbable in circumstances where it is “physically impossible”
or “incredibly dubious” such that it is “apparently false,” but
emphasizing that the existence of corroborating evidence
ordinarily defeats an inherent improbability claim (cleaned up)).

¶28 Law claims that Technician’s “description of what
occurred in Law’s room was materially inconsistent, was
patently false, and lacked corroboration on every point from the
testimony of the other witnesses[] and from [Technician’s]
original witness statement.” As support, he points to
Technician’s testimony that Law tried to retrieve Officer’s
firearm from a “standing position” and that Law had “actually
undone the retention strap” on Officer’s firearm, which he
contends is in “direct contrast” to Officer’s testimony that “the
retention strap on his firearm could not be undone” without
depressing the lever and hood from “the inside closest to
[Officer’s] body.” (Cleaned up.) He also generally claims that
Technician’s testimony is not corroborated by the audio
recording.

¶29 Law’s specific challenge to Technician’s testimony as
inherently improbable is unpreserved. “To preserve an issue for
appeal, a party must present it to the trial court in such a way
that the trial court has an opportunity to rule on that issue.” State
v. Doyle, 2018 UT App 239, ¶ 13, 437 P.3d 1266 (cleaned up). As


20180898-CA                     12                 2020 UT App 74
                            State v. Law


this court explained in Doyle, a Robbins challenge to a witness’s
testimony must be specifically raised before the trial court to be
preserved. Id. ¶¶ 14, 17–19.

¶30 Here, in his directed verdict motion, Law merely argued
that the State had failed to make its prima facie case because it
did not present sufficient evidence that Law intended to disarm
Officer. Law did not argue to the court that the evidence was
insufficient for the additional reason that Technician’s testimony
should be rejected as inherently improbable or request that the
court consider the sufficiency of the evidence only after
excluding Technician’s testimony as such. See id.; see also State v.
Skinner, 2020 UT App 3, ¶¶ 23–29, 457 P.3d 421 (concluding that
a general directed verdict motion was insufficient to preserve the
issue of whether a witness’s testimony was inherently
improbable under Robbins); State v. Gallegos, 2018 UT App 112,
¶ 14, 427 P.3d 578 (“Where a motion for a directed verdict makes
general assertions but fails to assert the specific argument raised
on appeal, the directed verdict motion itself is insufficient to
preserve the more specific argument for appeal.” (cleaned up)).

¶31 Nonetheless, Law asks that we review his sufficiency
claim for plain error if we determine that it is unpreserved (as
we have done). To establish plain error in the context of a
sufficiency claim, Law must establish that the insufficiency is
“obvious and fundamental.” Doyle, 2018 UT App 239, ¶ 20
(cleaned up). “An example of an obvious and fundamental
insufficiency is the case in which the State presents no evidence
to support an essential element of a criminal charge.” Prater,
2017 UT 13, ¶ 28 (cleaned up). Law has not established that the
trial court plainly erred.

¶32 Law generally argues, with reference to the
inconsistencies and contradictions he identified in Technician’s
testimony, that the trial court obviously erred because “a
straightforward application of Utah law establishes that verdicts



20180898-CA                     13                2020 UT App 74
                            State v. Law


cannot be supported by speculation and conjecture” and because
the testimony does not support that he had the requisite intent.
We disagree.

¶33 A Robbins challenge is a narrow exception to the general
rule that courts “are not ‘in the business of reassessing or
reweighing evidence’ already considered by a jury.” Skinner,
2020 UT App 3, ¶ 24 (quoting Prater, 2017 UT 13, ¶ 32); see also
State v. Rivera, 2019 UT App 188, ¶ 23 n.6, 455 P.3d 112 (stating
that a case that “actually falls within the Robbins-Prater rubric is
exceedingly rare”). Indeed, the court in Robbins reached its
inherent improbability conclusion only because of the
“inconsistencies in the [witness’s] testimony plus the patently
false statements the [witness] made plus the lack of any
corroboration.” Prater, 2017 UT 13, ¶ 38; see also Rivera, 2019 UT
App 188, ¶ 24 (stating that “if an appellant fails to show all three
elements [set out in Robbins]—material inconsistencies plus
patent falsity plus lack of corroboration—a judge is likewise
precluded from reconsidering witness credibility”). In this
respect, one witness’s testimony is not inherently improbable
simply because there are inconsistencies in it or as compared to
other witness testimony. Prater, 2017 UT 13, ¶¶ 38–39; Skinner,
2020 UT App 3, ¶¶ 31, 35. Likewise, the presence of
corroborating evidence apart from the allegedly improbable
testimony defeats the claim. See Robbins, 2009 UT 23, ¶ 19 (“The
existence of any additional evidence supporting the verdict
prevents the judge from reconsidering the witness’s
credibility.”); see also Prater, 2017 UT 13, ¶¶ 42–43; Skinner, 2020
UT App 3, ¶¶ 31–34; Rivera, 2019 UT App 188, ¶¶ 24–27.

¶34 Although Law cites inconsistencies between Technician’s
testimony, Officer’s testimony, and the audio recording to
support his inherent improbability claim, inconsistencies and
contradiction alone are not enough. Prater, 2017 UT 13, ¶¶ 38–39
(concluding that the inconsistencies in three witnesses’ accounts
“by themselves [were] insufficient to invoke the inherent


20180898-CA                     14                2020 UT App 74
                           State v. Law


improbability exception” (cleaned up)); Skinner, 2020 UT App 3,
¶¶ 31, 35. Moreover, as discussed above, supra ¶¶ 15–19, apart
from Technician’s testimony, the jury had before it Officer’s,
Guard’s, and even Father’s testimonies as well as the audio
recording—all of which, taken together, provided the jury some
evidence to support beyond a reasonable doubt the inference
that Law intentionally attempted to take Officer’s firearm.

¶35 Thus, even assuming that Technician’s testimony differed
from Officer’s testimony or the audio recording, or otherwise
contained inconsistencies, we cannot conclude that the trial court
plainly erred in failing to sua sponte deem Technician’s
testimony inherently improbable. 3


                         CONCLUSION

¶36 We conclude that there was sufficient evidence presented
to support the jury’s verdict. On this basis, we affirm.




3. Law also cites some of the prosecution’s closing argument
statements with respect to what Law “knew” he was doing,
claiming that the prosecutor failed to rely on an “intentional”
rather than a “knowing” mens rea in establishing the offense.
However, other than characterizing the prosecutor’s closing
argument in this way, Law does not suggest that we should
reverse because of it; indeed, he does not place his
characterization into a recognizable legal frame and argue for
reversal on such a basis. Instead, such references appear to be an
attempt to generally buttress his overall argument regarding the
sufficiency of the evidence about his intent. Therefore, we do not
view this as though it were a discrete issue or a potential basis
for reversal.




20180898-CA                    15               2020 UT App 74